DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 2/1/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining the inventions together.  This is not found persuasive because the steps of method require actions that are not present in the apparatus, whereas the apparatus requires components that are absent in the method. Thus a search for one invention is inadequate for the other invention, and an undue burden is present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “photonic output array” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0061509 A1 [Shur] in view of US 2018/0117195 A1 [Dobrinsky].

Regarding Claim 1:
Shur teaches a computer-implemented method (Fig. 2), comprising: 
receiving sensor information indicative of one or more sanitation characteristics (paras 38-39) of an interior portion of a food storage locker (paras 44, 48); 
determining, based at least in part on the sensor information, one or more sanitation characteristics indicative of cleanliness of the interior portion of the food storage locker (paras 38-39); 
determining, based on the sanitation characteristics, a sanitization procedure for sanitizing the interior portion of the food storage locker (para 47); and 
performing the sanitization procedure (paras 41-44).

However, Shur fails to specify that the sanitization procedure comprises activating a chemical layer disposed on the interior portion of the food storage locker. 
Dobrinsky teaches placing a disinfecting photo-catalyst on the interior surfaces of an enclosure (para 53), and activating said photo-catalyst by irradiating it with UV light (para 53). It would have been obvious to one of ordinary skill in the art before the effective time of filing to Dobrinsky’s UV activation of a photo-catalyst to the sanitization procedures of Shur. One would have been motivated to do so since such a phot-catalyst would improve disinfection per Dobrinsky para 53.

Regarding Claim 2:
The modified invention of claim 1 teaches the computer-implemented method according to claim 1, further comprising: 
matching, based at least in part on the sensor information, a sanitization characteristic of the one or more sanitation characteristics stored in a characteristics database (Shur paras 34-35, 46-47, sensor determined parameters are matched to target conditions which are stored in a computer. This storage in a computer is the claimed database.); and 
determining, based at least in part on the one or more sanitization characteristics, the sanitization procedure for the interior portion of the food storage locker (Shur paras 34-35). 

Regarding Claim 3:
The modified invention of claim 1 teaches the computer-implemented method according to claim 1, wherein performing the sanitization procedure comprises: activating a photonic output array directed towards an interior surface of the food storage locker (“a photonic output array” is interpreted under 35 USC 112(f) to correspond to a UV lamp. Shur, at paras 34-35, describes irradiating an interior surface of the food storage device as part of a sanitization procedure.). 

Regarding Claim 8:
Shur paras 46-47)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0061509 A1 [Shur] in view of US 2018/0117195 A1 [Dobrinsky] as applied to claim 1, and further in view of US 2017/0228742 A1 [Aljawhari].

Regarding Claim 7:
The modified invention of claim 1 teaches the computer-implemented method according to claim 1, but fails to teach that receiving the sensor information indicative of one or more sanitation characteristics of the interior portion of the food storage locker further comprises: determining, based at least in part on the sensor information, an identity associated with a food provider; and saving, to a computer-readable memory, information indicative of the identity. 
Aljawhari teaches a method of managing a product comprising scanning a code of a product (106), associate that code with a database that includes products characteristics (para 108),  said characteristics allowing one to determine an identity of the product’s provider (paras 69-70), and saving the characteristics in data memory (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the product management method of Aljawhari on the food of the above modified invention. One would have been motivated to do so since this would allow one to verify the quality and source of a food item Aljawhari paras 12-14).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0061509 A1 [Shur] in view of US 2018/0117195 A1 [Dobrinsky] as applied to claim 1, and further in view of US 2015/0374868 A1 [Bruce].

Regarding Claim 9:
The modified invention of claim 1 teaches the computer-implemented method according to claim 1, but fails to teach that performing the sanitization procedure further comprises: generating an encrypted message associated with the food storage locker, the encrypted message indicative of a sanitation event that indicates service readiness of the food storage locker; and transmitting, via a wireless communications network, the encrypted message.
Bruce teaches a sterilization container (abstract), which generates an encrypted message (para 278) and wirelessly transmits said message (para 120). Bruce describes various types of information that can be included in the message, including data indicative of a sanitation event (para 278). Implementing the  above noted process of Bruce in the modified invention would entail wirelessly sending a encrypted message indicating that a sterilization cycle of Shur is complete. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the wireless encrypted status messaging of Bruce to the above modified invention. One would have been motivated to do so since this would allow an end user to know the status of the storage device. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0061509 A1 [Shur] in view of US 2018/0117195 A1 [Dobrinsky] as applied to claim 1, and further in view of US 6,477,853 B1 [Khorram].

Regarding Claim 4:
The modified invention of claim 3 teaches the computer-implemented method according to claim 3, but fails to teach the method further comprising energizing a long-persistence phosphor portion of the chemical layer via an ultraviolet (UV) photonic output associated with the photonic output array. 
Khorram teaches a refrigerator sanitizing its contents with a UV light (abstract). Furthermore, Khorram further describes activating a message written in fluorescent phosphor and disposed on the interior portion via UV light (3:1-11). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the fluorescent phosphor message of Khorram to the interior of the modified invention. One would have been motivated to do so since this would alert a user that the UV light is activated.

Regarding Claim 5:
The modified invention of claim 4 teaches the computer-implemented method according to claim 4, wherein energizing the long-persistence phosphor portion of the chemical layer comprises providing a photonic stimulus having a wavelength within a predetermined range of wavelength values (the UV light of Shur is within a predetermined range of wavelengths, namely that range designated as UV. This range is described at least in para 36.). 

Regarding Claim 6:
The modified invention of claim 4 teaches the computer-implemented method according to claim 5, wherein energizing the long-persistence phosphor portion of the chemical layer further comprises providing the photonic stimulus for a predetermined time period (Shur paras 36, 47).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881